996 So. 2d 258 (2008)
Zabra BENNETT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4593.
District Court of Appeal of Florida, First District.
December 16, 2008.
Bill White, Public Defender, Fourth Judicial Circuit, and Mary W. Hickson, Assistant Public Defender, Jacksonville, for Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
Prior report: 974 So. 2d 578.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the May 30, 2008, judgment and sentence in Duval County Circuit Court case number 16-2002-CF-5306-AX. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ALLEN, PADOVANO, and ROBERTS, JJ., concur.